     Case 3:20-cv-01122-MDD Document 22 Filed 04/15/21 PageID.3016 Page 1 of 2



1
2
3
4
5
6
7                        UNITED STATES DISTRICT COURT
8                      SOUTHERN DISTRICT OF CALIFORNIA
9
10   LEE ANN H.,                              Case No.: 20cv1122-MDD
11                               Plaintiff,
                                              ORDER GRANTING JOINT
12   v.                                       MOTION FOR THE AWARD AND
                                              PAYMENT OF ATTORNEY FEES
13   ANDREW SAUL, Commissioner of
                                              AND EXPENSES PURSUANT TO
     Social Security,
14                                            THE EQUAL ACCESS TO
                               Defendant.     JUSTICE ACT, 28 U.S.C. § 2412(d)
15                                            AND COSTS PURSUANT TO 28
16                                            U.S.C. § 1920
17
                                              [ECF No. 21]
18
19
20        On June 19, 2020, Plaintiff Lee Ann H. filed this Social Security appeal
21   challenging the denial of her application for disability insurance benefits.
22   (ECF No. 1). On March 4, 2021, the Court granted the parties’ joint motion
23   for voluntary remand, pursuant to sentence four of 42 USC § 405(g), and
24   judgment was entered in favor of Plaintiff, and against Defendant, reversing
25   the final decision of the Commissioner. (ECF Nos. 19-20). The parties now
26   stipulate to an award to Plaintiff of attorney’s fees and expenses in the
27   amount of $2,500.00 under the Equal Access to Justice Act (“EAJA”), 28

                                              1
                                                                          20cv1122-MDD
     Case 3:20-cv-01122-MDD Document 22 Filed 04/15/21 PageID.3017 Page 2 of 2



1    U.S.C. § 2412(d). (ECF No. 21 at 1).
2         A prevailing party may seek attorney’s fees from the United States
3    under the EAJA within thirty days of final judgment. 28 U.S.C. § 2412(d).
4    “A sentence four remand becomes a final judgment, for purposes of attorneys’
5    fees claims brought pursuant to the EAJA, 28 U.S.C. § 2412(d), upon
6    expiration of the time for appeal.” Akopyan v. Barnhart, 296 F.3d 852, 854
7    (9th Cir. 2002). If one of the parties is the United States, either party may
8    file a notice of appeal within sixty days of the order appealed from. See Fed.
9    R. App. 4(a)(1)(B). “A plaintiff who obtains a sentence four remand is
10   considered a prevailing party for purposes of attorneys’ fees.” Akopyan, 296
11   F.3d at 854. Therefore, Plaintiff is the prevailing party in this action for
12   purposes of attorney’s fees, the parties’ joint motion is timely, and the Court
13   finds the stipulated amount of fees and expenses to be reasonable.
14        Accordingly, the Court GRANTS the joint motion and AWARDS
15   Plaintiff attorney’s fees and expenses in the total amount of $2,500.00. Fees
16   will be made payable to Lee Ann H., but if the Department of the Treasury
17   determines that Lee Ann H. does not owe a federal debt, then the government
18   will cause the payment of fees, expenses, and costs to be made directly to the
19   Law Offices of Lawrence D. Rohlfing, pursuant to the assignment executed by
20   Lee Ann H. Any payments shall be delivered to Brian C. Shapiro.
21        IT IS SO ORDERED.
22   Dated: April 15, 2021
23
24
25
26
27

                                             2
                                                                           20cv1122-MDD
